Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7-15 of parent App. No. 14796507.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 102 as being anticipated by Hock US 5486835.

1. A method comprising: 
determining, at a first time, that a device identifier is associated with a wireless device at a second position (Hock: fig. 3, col. 3, lines 22-45); and
causing, by a wireless router, an antenna to move, based on the device identifier, within a spherical housing so as to direct a wireless beam from a first position to the second position (Hock: fig. 3, col. 3, lines 22-45).

2. The method of claim 1, further comprising determining, by the wireless router and based on an input from a user, the first time (Hock: col. 4, lines 10-16).

3. The method of claim 1, further comprising: detecting, at the first time, the wireless device at the second position (Hock: fig. 2-3, col. 3, lines 22-45). 

5. The method of claim 1, further comprising: detecting, by the wireless router, a first user device at the second position; determining by the wireless router, to follow the first user device; and causing the antenna to move by causing the antenna to move so as to direct, after determining to follow the first user device, a wireless beam to the second position (Hock: fig. 2-3, col. 3, lines 22-45).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hock US 5486835 in view of Silver US 20110269441

4. The method of claim 1, further comprising: determining, by the wireless router and based on an input from a user, to set the first position as a restricted zone (Hock: col. 3-4 - e.g., only one antenna is active at a time so the second antenna is off/restricted from use); 
Silver further teaches determining, by the wireless router, that the wireless device is in the restricted zone; and sending, by the wireless router, a notification that the wireless device is in the restricted zone (Silver: [0086] …. Before the call is routed to its intended destination, a recorded message can be played to the originating party stating for example, "you are in a school zone where it is prohibited to use your mobile phone while driving) in order to providing safeguards that prevent a user from circumventing the system ([0008])
Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim limitation to includes the above recited limitation into Hara’ invention in order to providing safeguards that prevent a user from circumventing the system ([0008]), as taught by Silver
	
6. The method of claim 1, further comprising: detecting a first user device and a second user device; and determining, by the wireless router, to follow the first user device based on a determination that the first user device has a higher priority than the second user device (Silver: [0087, 0093]).

7.  The method of claim 1, further comprising: detecting a first user device and a second user device; and determining, by the wireless router, to follow the first user device based on a determination that the first user device is entitled to receive a first tier of service that is higher than a second tier of service of the second user device (Silver: [0087, 0093]).

Regarding claims 8-21, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is a “non-transitory computer-readable storage medium” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara US 20050266799 in view of Hock US 5486835
1. A method comprising: 
determining, at a first time, that a device identifier is associated with a wireless device at a second position (Hara: fig. 19 [0102] - while the user equipment 120 moves from the location A to the location B, control data is transmitted from the user equipment 120 to the radio base station 10 via the high speed dedicated physical control channel HS-DPCCH, so that the radio base station 10 can recognize the position of the user equipment 120 all the time); and
causing, by a wireless router, an antenna to move, based on the device identifier, within a spherical housing so as to direct a wireless beam from a first position to the second position (Hara: fig. 19 [0102] - That is, the radio base station 10 can form a transmission beam toward the user equipment 120 all the time).
Hock further teaches “an antenna to move” (Hock: fig. 3, col. 3, lines 22-45) in order to determine the strongest signal direction facilitates activating the rotor to steer the antenna toward the strongest signal.
Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim limitation to includes the above recited limitation into Hara’ invention in order to determine the strongest signal direction facilitates activating the rotor to steer the antenna toward the strongest signal, as taught by Hock

2. The method of claim 1, further comprising determining, by the wireless router and based on an input from a user, the first time (Hock: col. 4, lines 10-16).

3. The method of claim 1, further comprising: detecting, at the first time, the wireless device at the second position (Hara: fig. 19, Hock: fig. 2-3, col. 3, lines 22-45). 

5. The method of claim 1, further comprising: detecting, by the wireless router, a first user device at the second position; determining by the wireless router, to follow the first user device; and causing the antenna to move by causing the antenna to move so as to direct, after determining to follow the first user device, a wireless beam to the second position (Hock: fig. 2-3, col. 3, lines 22-45).

Claim(s) 4, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara US 20050266799 in view of Hock US 5486835 in view of Silver US 20110269441

4. The method of claim 1, further comprising: determining, by the wireless router and based on an input from a user, to set the first position as a restricted zone (Hock: col. 3-4 - e.g., only one antenna is active at a time so the second antenna is off/restricted from use); 
Silver further teaches determining, by the wireless router, that the wireless device is in the restricted zone; and sending, by the wireless router, a notification that the wireless device is in the restricted zone (Silver: [0086] …. Before the call is routed to its intended destination, a recorded message can be played to the originating party stating for example, "you are in a school zone where it is prohibited to use your mobile phone while driving) in order to providing safeguards that prevent a user from circumventing the system ([0008])
Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim limitation to includes the above recited limitation into Hara’ invention in order to providing safeguards that prevent a user from circumventing the system ([0008]), as taught by Silver
	
6. The method of claim 1, further comprising: detecting a first user device and a second user device; and determining, by the wireless router, to follow the first user device based on a determination that the first user device has a higher priority than the second user device (Silver: [0087, 0093]).

7.  The method of claim 1, further comprising: detecting a first user device and a second user device; and determining, by the wireless router, to follow the first user device based on a determination that the first user device is entitled to receive a first tier of service that is higher than a second tier of service of the second user device (Silver: [0087, 0093]).

Regarding claims 8-21, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is a “non-transitory computer-readable storage medium” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelmsson US 20160309305 in view of Hock US 5486835
1. A method comprising: 
determining, at a first time, that a device identifier is associated with a wireless device at a second position (Wilhelmsson: [0028, 0034, 0042]); and
causing, by a wireless router, an antenna to move, based on the device identifier, within a spherical housing so as to direct a wireless beam from a first position to the second position (Wilhelmsson: [0028, 0034, 0042]).
Hock further teaches “an antenna to move” (Hock: fig. 3, col. 3, lines 22-45) in order to determine the strongest signal direction facilitates activating the rotor to steer the antenna toward the strongest signal.
Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim limitation to includes the above recited limitation into Hara’ invention in order to determine the strongest signal direction facilitates activating the rotor to steer the antenna toward the strongest signal, as taught by Hock

2. The method of claim 1, further comprising determining, by the wireless router and based on an input from a user, the first time (Hock: col. 4, lines 10-16).

3. The method of claim 1, further comprising: detecting, at the first time, the wireless device at the second position (Wilhelmsson: [0028, 0034, 0042], Hock: fig. 2-3, col. 3, lines 22-45). 

5. The method of claim 1, further comprising: detecting, by the wireless router, a first user device at the second position; determining by the wireless router, to follow the first user device; and causing the antenna to move by causing the antenna to move so as to direct, after determining to follow the first user device, a wireless beam to the second position (Hock: fig. 2-3, col. 3, lines 22-45).

Claim(s) 4, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelmsson US 20160309305 in view of Hock US 5486835 in view of Silver US 20110269441

4. The method of claim 1, further comprising: determining, by the wireless router and based on an input from a user, to set the first position as a restricted zone (Wilhelmsson: [0028, 0034, 0042]); 
Silver further teaches determining, by the wireless router, that the wireless device is in the restricted zone; and sending, by the wireless router, a notification that the wireless device is in the restricted zone (Silver: [0086] …. Before the call is routed to its intended destination, a recorded message can be played to the originating party stating for example, "you are in a school zone where it is prohibited to use your mobile phone while driving) in order to providing safeguards that prevent a user from circumventing the system ([0008])
Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim limitation to includes the above recited limitation into Hara’ invention in order to providing safeguards that prevent a user from circumventing the system ([0008]), as taught by Silver
	
6. The method of claim 1, further comprising: detecting a first user device and a second user device; and determining, by the wireless router, to follow the first user device based on a determination that the first user device has a higher priority than the second user device (Silver: [0087, 0093]).

7.  The method of claim 1, further comprising: detecting a first user device and a second user device; and determining, by the wireless router, to follow the first user device based on a determination that the first user device is entitled to receive a first tier of service that is higher than a second tier of service of the second user device (Silver: [0087, 0093]).

Regarding claims 8-21, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is a “non-transitory computer-readable storage medium” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.


Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415